Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 10-11 and 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Nemirovsky et al. (US 20210365925 A1).
In regards to claim 1, Nemirovsky teaches a computer-implemented method for providing contactless control of hardware comprising: receiving an image of a digitally encrypted code that is associated with the hardware, such as QR codes (Paragraphs 22, 33).  Nemirovsky further teaches presenting a contactless control panel user interface on a portable device that includes a graphical representation of at least one physical control panel of the hardware, wherein the contactless control panel user interface enables at least one input to be provided to the hardware without physical user contact with the at least one physical control panel of the hardware (Paragraphs 6, 22, 33).  
In addition, Nemirovsky teaches a communicating the at least one user input provided upon the contactless control panel user interface to the hardware through near field communication (NFC communication) between the portable device and the hardware (Paragraph 6); 
Lastly, Nemirovsky teaches controlling the hardware to execute at least one function based on the at least one user input received by the hardware through the NFC communication (Paragraphs 22, 33).

In regards to claim 10, Nemirovsky teaches system for providing contactless control of hardware comprising: a memory storing instructions when executed by a processor cause the processor to: receive an image of a digitally encrypted code that is associated with the hardware, such as QR codes (Paragraphs 22, 33).  Nemirovsky further teaches present a contactless control panel user interface on a portable device that includes a graphical representation of at least one physical control panel of the hardware (Paragraphs 6, 22, 33).  Furthermore, Nemirovsky elaborates with the teaching the contactless control panel user interface enables at least one input to be provided to the hardware without physical user contact with the at least one physical control panel of the hardware (Paragraph 6), and  communicating the at least one user input provided upon the contactless control panel user interface to the hardware through near field communication (NFC communication) between the portable device and the hardware (Paragraph 22).  Nemirovsky teaches controlling the hardware to execute at least one function based on the at least one user input received by the hardware through the NFC communication (Paragraphs 22, 23).
	In regards to claim 11, Nemirovsky teaches the digitally encrypted code includes a quick response code (QR code) that is scanned by the portable device based on 41Atty. Dkt. No. HRA-48438 capturing of the image of the digitally encrypted code, wherein the QR code is disposed upon the hardware or graphically generated to be presented through at least one display unit of the hardware (Paragraphs 22, 33).
	In regards to claim 19, Nemirovsky teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor performs a method, the method comprising: receiving an image of a digitally encrypted code that is associated with hardware, such as QR codes (Paragraphs 22, 33).  Nemirovsky then teaches presenting a contactless control panel user interface on a portable device that includes a graphical representation of at least one physical control panel of the hardware (Paragraphs 6, 22, 33). Nemirovsky teaches the contactless control panel user interface enables at least one 43Atty. Dkt. No. HRA-48438 input to be provided to the hardware without physical user contact 
	In regards claim 20,  Nemirovsky teaches controlling the hardware includes receiving input data through the NFC communication (Paragraph 33).  Nemirovsky then teaches an NFC transceiver of the hardware communicates the input data to a processor of the hardware to execute the at least one function based on the at least one user input received by the hardware, wherein the hardware includes at least one of: an automated teller machine, an elevator, a kiosk, and a cross-walk lighting switch (Paragraphs 4, 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemirovsky et al. (US 20210365925 A1) in view of Cok (US 20140117101 A1).
In regards to claim 3, Nemirovsky fails to teach accessing and querying a QR code repository stored on the portable device to determine QR code data that is associated with the QR code.  Cok on the other hand teaches accessing and querying a QR code repository stored on the portable device to determine QR code data that is associated with the QR code, wherein the QR code data includes image data that pertains to the image of the digitally encrypted code that is associated with the hardware and an encrypted hardware identification code that pertains to an identification of the at least one physical control panel of the hardware (Paragraph 6).  It would have been obvious to a person of ordinary skill in the art 
In regards to claim 4, Nemirovsky modified teaches presenting the contactless control panel user interface on the portable device includes accessing and querying a control panel user interface repository/memory/database stored on the portable device to retrieve control panel graphical data that is associated with the at least one physical control panel of the hardware (Paragraph 33).
In regards to claim 5, Nemirovsky modified teaches presenting the contactless control panel user interface on the portable device includes querying the control panel user interface repository to retrieve the control panel graphical data that is associated with a hardware identification code that matches the encrypted hardware identification code included within the digitally encrypted code (Paragraphs 20, 33).
In regards to claim 6, Nemirovsky modified teaches presenting the contactless control panel user interface on the portable device includes executing the control panel graphical data that is retrieved from the control panel user interface repository (Paragraphs 20,33).  Furthermore, Nemirovsky teaches the graphical representation of at least one physical control panel of the hardware includes at least one touch input that provides a functionality of at least one respective physical input means of the at least one physical control panel of the hardware (Paragraphs 20, 33).
In regards to claim 7, Nemirovsky modified teaches communicating the at least one user input provided upon the contactless control panel user interface includes determining that the portable device is placed within a predetermined proximity range of an NFC tag that is disposed upon the hardware and is operably connected to an NFC transceiver of the hardware.  Nemirovsky then elaborates on an NFC handshake is established between the NFC transceiver of the hardware and the NFC transceiver of the hardware, in order to establish efficient communication (Paragraphs 7, 20, 22, 33).  
In regards to claim 8, Nemirovsky modified teaches receiving input data associated with an input of the at least one touch input provided through the contactless control panel user interface includes receiving the input to the at least 40Atty. Dkt. No. HRA-48438 one touch input presented upon the graphical representation of at least one physical control panel of the hardware (Paragraphs 20, 21, 33).  In addition, Nemirovsky teaches the input data is communicated to the hardware though NFC communication between the NFC transceiver of 
In regards to claim 9, Nemirovsky modified teaches controlling the hardware includes receiving the input data through the NFC communication (Paragraph 33). In addition, Nemirovsky teaches the NFC transceiver of the hardware communicates the input data to a processor of the hardware to execute the at least one function based on the at least one user input received by the hardware, wherein the hardware includes at least one of: an automated teller machine, an elevator, a kiosk, and a cross-walk lighting switch (Paragraphs 4, 16).
In regards to claim 12, Nemirovsky fails to teach accessing and querying a QR code repository stored on the portable device to determine QR code data that is associated with the QR code.  Cok however teaches an accessing and querying a QR code repository stored on the portable device to determine QR code data that is associated with the QR code, wherein the QR code data includes image data that pertains to the image of the digitally encrypted code that is associated with the hardware and an encrypted hardware identification code that pertains to an identification of the at least one physical control panel of the hardware (Paragraph 6).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Cok’s teaching with Nemirovsky’s teaching in order to enable a secure method to interface control an electronic kiosk of machine via a remote mobile device.
In regards claim 13, Nemirovsky modified teaches the contactless control panel user interface on the portable device includes accessing and querying a control panel user interface repository stored on the portable device to retrieve control panel graphical data that is associated with the at least one physical control panel of the hardware (Paragraph 33).  
In regards to claim 14, Nemirovsky modified teaches the contactless control panel user interface on the portable device includes accessing and querying a control panel user interface repository stored on the portable device to retrieve control panel graphical data that is associated with the at least one physical control panel of the hardware (Paragraphs 20, 33).  
In regards to claim 15, Nemirovsky modified teaches presenting the contactless control panel user interface on the portable device includes executing the control panel graphical data that is retrieved from the control panel user interface repository, wherein the graphical representation of at least one 
In regards to claim 16, Nemirovsky modified teaches communicating the at least one user input provided upon the contactless control panel user interface includes determining that the portable device is placed within a predetermined proximity range of an NFC tag that is disposed upon the hardware and is operably connected to a NFC transceiver of the hardware, wherein an NFC handshake is established between the NFC transceiver of the hardware and the NFC transceiver of the hardware (Paragraphs 7, 20, 22, 33).
In regards to claim 17, Nemirovsky modified teaches receiving input data associated with an input of the at least one touch input provided through the contactless control panel user interface includes receiving the input to the at least one touch input presented upon the graphical representation of at least one physical control panel of the hardware (Paragraphs 20, 21, 33).  Furthermore, Nemirovsky wherein the input data is communicated to the hardware though NFC communication between the NFC transceiver of the portable device and the NFC transceiver of the hardware upon the establishment of the NFC handshake (Paragraph 33). 
In regards to claim 18, Nemirovsky teaches controlling the hardware includes receiving the input data through the NFC communication (Paragraph 33).  Nemirovsky further teaches, the NFC transceiver of the hardware communicates the input data to a processor of the hardware to execute the at least one function based on the at least one user input received by the hardware, wherein the hardware includes at least one of: an automated teller machine, an elevator, a kiosk, and a cross-walk lighting switch (Paragraphs 4, 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                           

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685